977 F.2d 584
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Arnold E. WATSON, Plaintiff-Appellant,v.Randall W. GIESSLER;  Richard A. Myers;  Douglas S. Harmon,Defendants-Appellees.
Nos. 92-5908, 92-6127.
United States Court of Appeals, Sixth Circuit.
Sept. 30, 1992.

Before KEITH, DAVID A. NELSON and RYAN, Circuit Judges.

ORDER

1
Plaintiff appeals the dismissal of his action asserting claims against officials of the Soil Conservation Service of the United States Department of Agriculture.   The district court denied plaintiff's motion for reconsideration of the dismissal on June 18, 1992.   Plaintiff's timely, pro se appeal, Case No. 92-5908, was dismissed by this court on August 31, 1992, for failure to pay the required filing fee.   Plaintiff, through an attorney, filed a second notice of appeal in the district court on August 26, 1992.   The filing fee for the second appeal, Case No. 92-6127, was paid to the district court.


2
We conclude that the filing fee paid in the district court should be applied to Case No. 92-5908 and satisfies plaintiff's obligation to pay a filing fee in that case.   Case No. 92-6127, however, was not timely filed and cannot confer jurisdiction in this court.   See Rule 4(a)(1), Fed.R.App.P.   Thus, that appeal will be dismissed for lack of jurisdiction.   See Peake v. First National Bank & Trust Co., 717 F.2d 1016, 1019 (6th Cir.1983).


3
It therefore is ORDERED that 1) the filing fee paid by plaintiff for Case No. 92-6127 is applied to Case No. 92-5908;  2) Case No. 92-5908 is reinstated sua sponte;  and 3) Case No. 92-6127 is dismissed sua sponte for lack of jurisdiction.